 



EXHIBIT 10.1
AMENDMENT NO. 3 TO CREDIT AND GUARANTY AGREEMENT
     AMENDMENT NO. 3 TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”), dated
as of February 16, 2006, among Kraton Polymers LLC, a Delaware limited liability
company (“Company”), each of the Guarantors listed on the signature pages
hereto, the Lenders party hereto, and UBS AG, Stamford Branch (“UBS”), as
administrative agent and collateral agent (“Agent”).
RECITALS
     WHEREAS, Company, the Guarantors, the Lenders, Goldman Sachs Credit
Partners L.P. and UBS Securities LLC, as Lead Arrangers, and UBS, as Agent,
entered into the Credit and Guaranty Agreement dated as of December 23, 2003 (as
amended pursuant to that certain Amendment No. 1 to Credit and Guaranty
Agreement dated as of March 4, 2004 and that certain Amendment No. 2 to Credit
and Guaranty Agreement dated as of October 21, 2004, and as further amended,
restated supplemented or otherwise modified from time to time, the “Credit
Agreement”);
     WHEREAS, Company failed to deliver its Financial Plan no later than 30 days
after the beginning of Company’s 2006 Fiscal Year as required by Section 5.1(h)
of the Credit Agreement; and
     WHEREAS, Company acknowledges that its failure to comply with
Section 5.1(h) of the Credit Agreement constitutes a Default and has requested
that Agent and the Requisite Lenders waive such Default;
     WHEREAS, Company has also requested that it be given until March 15, 2006
to comply with Section 5.1(h) of the Credit Agreement with respect to its 2006
Financial Plan;
     WHEREAS, Agent and the Requisite Lenders have agreed to waive the Default
arising from Company’s failure to comply with the requirements of Section 5.1(h)
and have agreed to extend the delivery date required under Section 5.1(h) until
March 15, 2006, all upon the terms and subject to the conditions as herein set
forth;
     WHEREAS, Company, the Guarantors, the Requisite Lenders and Agent have
agreed to amend and waive certain provisions of the Credit Agreement, in each
case, as provided herein.
     NOW, THEREFORE, in consideration of the premises made hereunder, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
     Section 1. Definitions. Unless otherwise expressly defined herein, all
capitalized terms used herein and defined in the Credit Agreement shall be used
herein as so defined.

1



--------------------------------------------------------------------------------



 



     Section 2. Waiver of Default under Section 5. 1(h) (Financial Plan). Agent
and the Requisite Lenders hereby waive the Default under Section 5.1(h) that
occurred as a result of Company’s failure to deliver its Financial Plan no later
than 30 days after the beginning of its 2006 Fiscal Year.
     Section 3. Extension of Delivery Date under Section 5.1(h). Solely with
respect to the Fiscal Year of Company that commenced on January 1, 2006, Agent
and the Requisite Lenders agree to extend the delivery date under Section 5.1(h)
to March 15, 2006. Company agrees to deliver the Financial Plan required under
Section 5.1(h) no later than March 15, 2006 and acknowledges that any failure to
do so will constitute an Event of Default.
     Section 4. Conditions Precedent. This Amendment shall become effective upon
satisfaction of each of the following conditions precedent:
     (a) Agent shall have received all of the following, in form and substance
satisfactory to Agent:
     (i) Amendment Documents. This Amendment and each other instrument, document
or certificate required by Agent, duly executed and delivered by Company, the
Guarantors, the Requisite Lenders and any other Person in connection with this
Amendment;
     (ii) Forecasts for Fiscal Year 2006. (i) A forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of Company
and its Subsidiaries for the 2006 Fiscal Year, together with a pro forma
Compliance Certificate for such Fiscal Year and an explanation of the
assumptions on which such forecasts are based and (ii) forecasted consolidated
statements of income and cash flows of Company and its Subsidiaries for each
Fiscal Quarter of such Fiscal Year; and
     (iii) Additional Information. Such additional documents, instruments and
information as Agent may reasonably request to effect the transactions
contemplated hereby.
     (b) After giving effect to this Amendment, the representations and
warranties contained herein and in the Credit Documents shall be true and
correct in all material respects as of the date hereof as if made on the date
hereof (except for those which by their terms specifically refer to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
     (c) All corporate proceedings taken in connection with the execution and
delivery of this Amendment and all other agreements, documents and instruments
executed and/or delivered pursuant thereto, and all legal matters incident
thereto, shall be reasonably satisfactory to Agent.
     (d) No Default or Event of Default shall have occurred and be continuing
after giving effect to this Amendment.

2



--------------------------------------------------------------------------------



 



     Section 5. Representations and Warranties. Company hereby represents and
warrants to Agent and the Lenders that, as of the date hereof and after giving
effect to this Amendment, (a) all representations and warranties set forth in
the Credit Agreement and in any other Credit Document are true and correct in
all material respects as if made again on and as of such date (except those, if
any, which by their terms specifically relate only to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (b) no Default or Event of Default
has occurred and is continuing, and (c) the Credit Agreement (as amended by this
Amendment), and all other Credit Documents are and remain legal, valid, binding
and enforceable obligations in accordance with the terms thereof except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
(regardless of whether enforcement is sought in equity or at law).
     Section 6. Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Credit Agreement shall
survive the execution and delivery of this Amendment, and no investigation by
Agent or the Lenders shall affect the representations and warranties or the
right of Agent and the Lenders to rely upon them. If any representation or
warranty made in this Agreement is false in any material respect as of the date
made or deemed made, then such shall constitute an Event of Default under the
Credit Agreement.
     Section 7. Certain Waivers. Each of Company and each Guarantor hereby
agrees that neither Agent nor any Lender shall be liable under a claim of, and
hereby waives any claim against Agent and the Lenders based on, lender liability
(including, but not limited to, liability for breach of the implied covenant of
good faith and fair dealing, fraud, negligence, conversion, misrepresentation,
duress, control and interference, infliction of emotional distress and
defamation and breach of fiduciary duties) as a result of the waivers and
amendments contained in Sections 2 and 3 above and any discussions or actions
taken or not taken by Agent or the Lenders on or before the date hereof or the
discussions conducted in connection therewith, or any course of action taken by
Agent or any Lender in response thereto or arising therefrom; provided, that the
foregoing waiver shall not include the waiver of any claims which are based on
the gross negligence or willful misconduct of Agent or any Lender or any of
their respective agents. This Section 7 shall survive the execution and delivery
of this Amendment and the other Credit Documents and the termination of the
Credit Agreement.
     Section 8. Reference to Agreement. Each of the Credit Documents, including
the Credit Agreement, and any and all other agreements, documents or instruments
now or hereafter executed and/or delivered pursuant to the terms hereof or
pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference in such Credit Documents to the Credit Agreement,
whether direct or indirect, shall mean a reference to the Credit Agreement as
amended hereby. This Amendment shall constitute a Credit Document under the
Credit Agreement.
     Section 9. Costs and Expenses. Company shall pay on demand all reasonable
costs and expenses of Agent and the Lead Arrangers (including the reasonable
fees, costs and

3



--------------------------------------------------------------------------------



 



     expenses of counsel to Agent) incurred in connection with the preparation,
execution and delivery of this Amendment.
     Section 10. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     Section 11. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.
     Section 12. Limited Effect. This Amendment relates only to the specific
matters expressly covered herein, shall not be considered to be a waiver of any
rights or remedies any Lender may have under the Credit Agreement or under any
other Credit Document, and shall not be considered to create a course of dealing
or to otherwise obligate in any respect any Lender to execute similar or other
amendments or grant any waivers under the same or similar or other circumstances
in the future.
     Section 13. Ratification by Guarantors. Each of the Guarantors acknowledges
that its consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s Guaranty or any other Credit Document executed by
such Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects. Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 13. Each of the
Guarantors hereby further acknowledges that Company, Agent and any Lender may
from time to time enter into any further amendments, modifications, terminations
and/or waivers of any provisions of the Credit Documents without notice to or
consent from such Guarantor and without affecting the validity or enforceability
of such Guarantor’s Guaranty or giving rise to any reduction, limitation,
impairment, discharge or termination of such Guarantor’s Guaranty.
[signature pages follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            KRATON POLYMERS LLC
      By:   /s/ Randy Guba       Name:   Randy Guba         Title: VP and CFO  
    GUARANTORS:


POLYMER HOLDINGS LLC
ELASTOMERS HOLDINGS LLC
KRATON POLYMERS U.S. LLC
KRATON POLYMERS CAPITAL CORPORATION
      By:   /s/ Joseph J. Writer       Name:   Joseph J. Writer      Title:  
Vice President        AGENT:


UBS AG, STAMFORD BRANCH
      By:         Name:           Title:                   By:         Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            KRATON POLYMERS LLC
      By:         Name:         Title:           GUARANTORS:


POLYMER HOLDINGS LLC
ELASTOMERS HOLDINGS LLC
KRATON POLYMERS U.S. LLC
KRATON POLYMERS CAPITAL CORPORATION
      By:         Name:         Title:           AGENT:

UBS AG, STAMFORD BRANCH
      By:   /s/   Richard L. Tavrow       Name:   Richard L. Tavrow     
Title:   Director              By:   /s/   Irja R. Otsa      Name:   Irja R.
Otsa      Title: Associate Director   

 